As filed with the Securities and Exchange Commission on February 14, 2013 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 China Commercial Credit, Inc. (Exact name of Registrant as specified in its charter) Delaware 45-4077653 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) No. 1688, Yunli Road, Tongli Wujiang, Jiangsu Province People’s Republic of China (86-0512) 6396-0022 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) National Registered Agents, Inc. 160 Greentree Drive, Suite 101 Dover, Delaware 19904 (800) 550-6724 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all correspondence to: Ellenoff Grossman & Schole LLP Blank Rome LLP Barry I. Grossman, Esq.
